The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shrinath Malur on 6 July 2022.
The application has been amended as follows:
1. (Original) A vehicle suspension system for supporting, at least in part, a sprung mass, the system comprising: 
a damper supporting the sprung mass, the damper including a movable piston; an actuator; 
a controller configured to perform operations comprising: 
determining a frequency of motion associated with the sprung mass; 
when the frequency of motion associated with the sprung mass is below a first frequency threshold, sending a control signal to cause the actuator to apply a deceleration force to the sprung mass; and
 when the frequency of motion associated with the sprung mass exceeds the first frequency threshold, sending a control signal to cause the actuator to apply a compensatory force to the sprung mass, wherein a magnitude of the compensatory force is based on a friction force determined for the damper.
2. (Original) The system as recited in claim 1, the operations further comprising: 
determining a lateral acceleration associated with the sprung mass; 
when the lateral acceleration is below a lateral acceleration threshold, causing the actuator to apply the compensatory force to the sprung mass; and 
when the lateral acceleration exceeds the lateral acceleration threshold, causing the actuator to apply the deceleration force to the sprung mass.
3. (Original) The system as recited in claim 2, the operations further comprising: 
determining that a steering wheel angle is less than a threshold steering wheel angle; and 
based on the steering wheel angle determined to be less than the threshold steering wheel angle, determining the magnitude of the compensatory force to apply to the sprung mass or a magnitude of the deceleration force to apply to the sprung mass based on the frequency of motion associated with the sprung mass. 
4. (Original) The system as recited in claim 2, the operations further comprising: 
determining that a steering wheel angle exceeds a threshold steering wheel angle; and based on the steering wheel angle exceeding the threshold steering wheel angle, determining the lateral acceleration associated with the sprung mass. 
5. (Original) The system as recited in claim 2, the operations further comprising: 
determining a gain for the frequency associated with the unsprung mass; 
determining a gain for the lateral acceleration; and 
determining the magnitude of the compensatory force and/or a magnitude of the deceleration force based on the friction force and at least one of the gain for the frequency or the gain for the lateral acceleration.

6. (Original) The system as recited in claim 1, the operations further comprising: 
determining a velocity associated with the piston; and 
determining the friction force based on the velocity associated with the piston.
7. (Currently amended) The system as recited in claim [[5]] 6, the operations further comprising:
 receiving first sensor data from a first sensor associated with an unsprung mass including the damper and the actuator; 
receiving second sensor data from a second sensor associated with the sprung mass; and determining the velocity associated with the piston based on at least one of the first sensor data or the second sensor data.
8. (Original) The system as recited in claim 1, wherein:
the friction force determined for the damper is determined at least in part based on at static friction between the piston and a cylinder of the damper and Coulomb friction between the piston and the cylinder; and
the magnitude of the compensatory force and a magnitude of the deceleration force are proportional to the friction force determined for the damper.
9. (Original) The system as recited in claim 1, the operations further comprising: 
determining a lateral acceleration associated with the sprung mass; 
when the lateral acceleration is below a lateral acceleration threshold, causing the actuator to apply the compensatory force to the sprung mass; and 
gradually decreasing the compensatory force as the lateral acceleration increases toward the lateral acceleration threshold.
10. (Original) The system as recited in claim 9, the operations further comprising: 
causing the actuator to cease applying the compensatory force before the lateral acceleration reaches the lateral acceleration threshold; and 
when the lateral acceleration exceeds the lateral acceleration threshold, causing the actuator to apply a gradually increasing deceleration force to the sprung mass until reaching a deceleration force proportional to the friction force. 
11. (Original) The system as recited in claim 1, the operations further comprising: 
causing the actuator to gradually decrease the deceleration force as the frequency of motion associated with the sprung mass increases toward the first frequency threshold; and 
causing the actuator to apply the compensatory force as gradually increasing when the frequency of motion associated with the sprung mass exceeds the first frequency threshold until reaching the magnitude based on the friction force.
12. (Original) The system as recited in claim 1, the operations further comprising causing the actuator to gradually decrease the compensatory force as the frequency of motion associated with the sprung mass increases toward a second frequency threshold. 
13. (Original) A method of operating a vehicle suspension supporting, at least in part, a sprung mass, the vehicle suspension including a damper, the method comprising: 
determining, by a controller, a frequency of motion associated with the sprung mass; when the frequency of motion associated with the sprung mass is below a first frequency threshold, sending a control signal to cause an actuator to apply a deceleration force to the sprung mass; and 
when the frequency of motion associated with the sprung mass exceeds the first frequency threshold, sending a control signal to cause the actuator to apply a compensatory force to the sprung mass, wherein a magnitude of the compensatory force is based on a friction force determined for the damper.
14. (Original) The method as recited in claim 13, further comprising: 
determining a lateral acceleration associated with the sprung mass; 
when the lateral acceleration is below a lateral acceleration threshold, causing the actuator to apply the compensatory force to the sprung mass; and 
when the lateral acceleration exceeds the lateral acceleration threshold, causing the actuator to apply the deceleration force to the sprung mass. 
15. (Currently amended) A non-transitory computer-readable medium storing instructions which, when executed by one or more processors associated with a vehicle suspension, program the one or more processors to perform operations comprising: 
determining a frequency of motion associated with a sprung mass supported, at least partially, by the vehicle suspension; 
when the frequency of motion associated with the sprung mass is below a first frequency threshold, sending a control signal to cause an actuator to apply a deceleration force to the sprung mass; and 
when the frequency of motion associated with the sprung mass exceeds the first frequency threshold, sending a control signal to cause the actuator to apply a compensatory force to the sprung mass, wherein a magnitude of the compensatory force is based on a friction force determined for a damper included in the vehicle suspension.		
ALLOWABLE SUBJECT MATTER
Claims 1-15 are pending and allowed.  Claims 7 and 15 are currently amended.  
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Liu et al. US 2013/0166149 (A1) teaches a vehicle control device to include a spring mechanism configured to connect a sprung member and an unsprung member of a vehicle, generate a spring force according to a relative displacement between the sprung member and the unsprung member, and be able to variably control the spring force, and a damping mechanism configured to connect the sprung member and the unsprung member, generate a damping force for damping a relative motion between the sprung member and the unsprung member, and be able to variably control the damping force, wherein the spring mechanism and the damping mechanism are controlled based on a first physical quantity relating to a sprung vibration of the vehicle and a second physical quantity relating to an unsprung vibration of the vehicle.
In regarding to independent claims 1, 13, and 15, Liu taken either individually or in combination with other prior art of record fails to teach or render obvious a system and method for operating a vehicle suspension supporting, the method comprising: 
determining, by a controller, a frequency of motion associated with the sprung mass; when the frequency of motion associated with the sprung mass is below a first frequency threshold, sending a control signal to cause an actuator to apply a deceleration force to the sprung mass; and when the frequency of motion associated with the sprung mass exceeds the first frequency threshold, sending a control signal to cause the actuator to apply a compensatory force to the sprung mass, wherein a magnitude of the compensatory force is based on a friction force determined for the damper.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667